Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-48 are pending in the application. Claims 5, 10, 33-35 and 38-48 are withdrawn. Claims 1-4, 6-9, 11-32 and 36-37 are under examination.


Sequence Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. § § 1.821-1.825 because the specification at paragraph 66 disclose a sequence without the required sequence identification number.
 	 Full compliance with the sequence rules is required in response to this office action.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  


Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.



Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 158.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 3/25/21 has been considered.  An initialed copy is enclosed.


















Election/Restrictions
Applicant’s election of Group I claims 1-32, 36-37 and 41-48 and the species listed below is acknowledged.
    PNG
    media_image1.png
    390
    579
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    164
    277
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    655
    media_image3.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 5, 10, 33-35 and 38-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on 3/25/21.
It is noted that Applicants state that claim 5 is embraced by the elected antigen polysaccharide. However claim 5 is drawn to wherein the antigenic polysaccharide component from Francisella bacterium comprises CPS and/or a derivative thereof. Applicants elected for the antigen polysaccharide, the LPS (lipopolysaccharide) molecule and thus the CPS (capsule/capsular polysaccharide) molecule would not read on the LPS molecule.
Also claim 10 limitation Xm for M1 and M2 does not read on the election for M1-M4.


Claim Objections
Claim 4, 17, 20 and 37 are objected to because of the following informalities: 
Please include the full meaning of the following abbreviations:
LPS (claim 4), LVS (claim 17), and CFA, IFA (claim 20) and NLPs claim 37.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-9, 11-32 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims  recite an antigenic combination comprising an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral immune response, a protein antigen component from Francisella bacterium capable of triggering a cellular immune response and an adjuvant and the claims require that the combination immunizes against Francisella bacterium (see claim 1 and dependent claims).
The genus of “component” of antigenic polysaccharide and the “component” of protein antigen as recited in claim 1 and claim 21 encompasses derivative(s) and fragment(s) thereof.
The claims also recite that the antigenic polysaccharide component comprises LPS and or/a fragment thereof (see claim 4).
The claims also recited the protein antigen component has at least 30% identity to SEQ ID NO: 2 (see claim 15 and claim 27).
The claims recite that the protein antigen component comprises Ig1C or a derivative thereof.
The specification defines derivative as used herein in connection with an antigenic polysaccharide or a protein antigen, indicates a fragment of the molecule which retains the immunogenicity of the original antigenic polysaccharide or protein with a same lower or higher degree. See paragraph 82.

The genus of derivative(s) and fragment(s) of a protein antigen component from a Francisella bacterium is large and variant.
The specification does not provide for a common structure of the genus of derivative(s) and fragment(s) of any protein antigen component or any antigenic polysaccharide component from Francisella that correlates with triggering a cellular immune response or triggering a humoral immune response, respectively.
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)

The disclosure of LPS, O antigen, lipid A is insufficient to describe the genus of derivatives or fragments of antigenic polysaccharide which have the recited function.
The disclosure of full length protein sequence, for example, Ig1C or SEQ ID NO: 2 is insufficient to describe the full genus of derivatives or fragments which have the recited function.

It is unpredictable which derivative  or fragment or variant will retain the immunogenicity of the original antigenic polysaccharide or protein with a same lower or higher degree or which derivative or fragment will induce humoral immune response (antigenic polysaccharide component) or a induce a cellular immune response ( protein antigen component) without testing.
Possession of such derivatives and variants may however not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  This is because the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the 
	In view of the above, considerations, the claims do not comply with the written description requirement and therefore, Applicants as of the effective filing date were not in possession of the full genus of antigenic polysaccharide component with the recited function and the full genus of protein antigen component with the recited function.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 14, 20  and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11, the listing of individual sugars does not represent a formula of a polysaccharide. Each sugar has to be linked to reflect a polysaccharide and the linkage of the sugars is not shown.
In claim 14, there is an extra oxygen molecule when R20 (represented by formula Y10) connects to Y1. See the lipid A in figure 5A and 5B where the phosphate connects 
Claim 20 contains several trademark/trade names. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  
Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
 In the present case, each trademark/trade name is used to identify/describe an adjuvant, for example (but not limited to), ALHYDROGEL is used to identify aluminum hydroxide and, accordingly, the identification/description is indefinite.
In claim 37, “NLPs” lacks antecedent basis in claim 21.


Claim Rejections - 35 USC § 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 4, 8, 7, 9, 11-14, 16-20, 29  and 36  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oyston et al. WO 2019/138210  7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS.

Reference is made below to the foreign application GB 1800417.6 filed 1/11/2018 which has the earliest priority date.

Note: claim 14 is included in this rejection pending verification of R21 of the lipid A structure of Y1 (see 112 2nd rejection above).

Claim 1, Oyston et al disclose an antigenic combination comprising an antigenic polysaccharide component(s) from a Francisella bacterium i.e. F. tularensis lipopolysaccharide or component thereof, capable of triggering a humoral immune response in an individual;
F. tularensis protein antigen component(s), capable of triggering a cellular immune response in the individual; and 
Adjuvant e.g. glucan particles (see page 4 lines 28-32 to page 5 lines 1-9) and other adjuvants (see page 10 lines 20-26);
The antigenic polysaccharide component, the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium.
See page 2 under summary of the invention, pages 3-4, page 5 lines 25-31, page 6-11, page 11 lines 1-14, page 12 lines 5-10.

Claim 4, the antigenic polysaccharide comprises LPS or any element of LPS including but not limited to O antigen, O polysaccharide, core oligosaccharide or Lipid A. See page 4 lines 12-14.


from F. tularensis subsp tularensis. See page 9.
As evidenced by the specification Francisella LPS has an O-antigen component that comprises formula XI; wherein M1-M4 can each independently be:
Xw (β-D-Qui4NFm) for M1
Xq (α-D-GalNAcAN) for M2
Xq (α-D-GalNAcAN) for M3
Xs (β-D-Qui4NAc) for M4

In which L1-L4 can be β (1->4); α (1->4); α (1->3); β (1->2); and n is at least 1.
See figure 5C, paragraph 25 and paragraph 25 citing to Okan 2013:  showing the O-antigen structure from F. tularensis. In addition, Okan 2013 at page 3 under “structure of O-antigen”, disclose the F. tularensis O antigen has repeating units of the 4 sugars and that F. tularensis synthesizes an O-antigen. Therefore n is at least 2.
With regards to claim 8, as evidenced by Okan et al at page 82 column 1 paragraph 1,  O antigen contains at least 125 to 300 repeating units, thus n can be 125.
Claim 11, as set forth for claim 7 above, the antigenic polysaccharide i.e. the O-antigen has a general formula of 
(β-D-Qui4NFm) (Xw), (α-D-GalNAcAN) Xq, (α-D-GalNAcAN) Xq, and (β-D-Qui4NAc) Xs.

Claim 12, as set forth for claim 7 above, L1, L2, L3 and L4 are each independently selected from the group consisting of α (1->4); α (1->3); β (1->2) and β (1->4).
Claim 13, Francisella LPS comprises O antigen, O polysaccharide, core oligosaccharide and Lipid A component. See Oyston at page 4 lines 12-14 and also by evidenced by the instant specification - see figure 5C, paragraph 25 and paragraph 25.


R20 is formula Y10 wherein M10 is Xk i.e. GalN
R10 is Y11 wherein R30 is OH
R11 is formula Y11 wherein R30 is OH
R12 is Y11 wherein R30 is Y12
R13 is H and
R21 is formula Y10, wherein M 10 is H; and
Z is the core trisaccharide (see figure 5A and 5B for lipid A structures for Francisella as evidenced by Okan et al at figure 2.

Claim 16, the protein antigen component comprises Ig1C or derivative thereof. See page 5 lines 25-31 and page 6 lines 15-19, page 7 lines 1-3.

Claim 17, the antigenic polysaccharide component is from F. tularensis LVS. See page 9.

Claim 18, the antigenic polysaccharide component is from F. tularensis subsp tularensis. See page 9.

Claim 19, the additional adjuvants can be organic, alum, aluminum hydroxide, aluminum phosphate, imiquimod, QUILA Saponin, QS21 saponin, QUILA, immunostimulatory complexes, or poly IC or combinations thereof. See page 10 lines 20-27.
Claim 20, the additional adjuvant includes QUILA, aluminum hydroxide (corresponding to ALHYDROGEL) or aluminum phosphate (corresponding to aluminum phosphate) or combinations thereof. See page 10 lines 20-27.
Claim 29, Oyston et al disclose an immunogenic composition comprising the antigenic combination and a suitable vehicle, the combination in an amount effective to 

Claim 36, Oyston et al disclose a system for immunizing an individual against an infection of a Francisella bacterium, the system comprising the antigenic combination of claim 1 (see above); and
wherein one or more Francisella antigenic polysaccharide and/or derivative  thereof comprised in the antigenic Francisella polysaccharide component, one or more protein antigens from Francisella and/or derivative thereof comprised in the Francisella protein antigen component, and/or one or more adjuvants  are comprises in separate compositions in a form  (i.e. providing the LPS or component thereof, providing, the protein or fragment or variant thereof, providing the glucan particles and providing the adjuvant) and amount for combined used in the method to immunize an individual against the Francisella (combining the components to provide an immunogenic agent and providing an adjuvant). See page 12 lines 24-30


Claim(s) 1, 4, 8, 7, 9, 11-14, 15, 16, 17, 19, 20,  29 and 36  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Horwitz  et al. WO 2008/127296  10/23/08 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS.

Claim 1, Horwitz disclose an antigenic combination comprising
an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral response in an individual i.e. recombinant attenuated vector e.g. F. tularensis LVS (which comprises said antigenic polysaccharide component) or O-antigen deficient F. tularensis (which comprises said an antigenic polysaccharide component) (see paragraph 8)
a protein component from the Francisella bacterium capable of triggering a cellular immune response in the individual (see paragraph 7, 8, 36)

the antigenic polysaccharide component from Francisella bacterium (i.e. in the F. tularensis LVS or in the O-antigen deficient F. tularensis), the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium – see paragraph 7-9, 36, 48, 49.

Francisella LPS comprises O antigen, core oligosaccharide and Lipid A component. See evidenced by the instant specification - see figure 5C, paragraph 25 and Okan et al.  Thus, the F. tularensis LVS comprises Francisella LPS which comprises O antigen, core oligosaccharide and Lipid A component and the O-antigen deficient F. tularensis comprises other antigenic polysaccharide components.

Claim 7, the antigenic polysaccharide component is from F. tularensis LVS or 
O-antigen deficient F. tularensis. See paragraph 7-9, 36, 48, and 49.

As evidenced by the specification Francisella tularensis LPS has an O-antigen component that comprises formula XI; wherein M1-M4 can each independently be:
Xw (β-D-Qui4NFm) for M1
Xq (α-D-GalNAcAN) for M2
Xq (α-D-GalNAcAN) for M3
Xs (β-D-Qui4NAc) for M4

In which L1-L4 can be β (1->4); α (1->4); α (1->3); β (1->2); and n is at least 1.
See figure 5C, paragraph 25 and paragraph 25 citing to Okan 2013:  showing the O-antigen structure from F. tularensis. In addition, Okan 2013 at page 3 under “structure of O-antigen”, disclose the F. tularensis O antigen has repeating units of the 4 sugars and that F. tularensis synthesizes an O-antigen. Therefore n is at least 2.
With regards to claim 8, as evidenced by Okan et al at page 82 column 1 paragraph 1,  O antigen contains at least 125 to 300 repeating units, thus n can be 125.

Claim 11, as set forth for claim 7 above, the antigenic polysaccharide i.e. the O-antigen has a general formula of 
(β-D-Qui4NFm) (Xw), (α-D-GalNAcAN) Xq, (α-D-GalNAcAN) Xq, and (β-D-Qui4NAc) Xs.

Claim 12, as set forth for claim 7 above, L1, L2, L3 and L4 are each independently selected from the group consisting of α (1->4); α (1->3); β (1->2) and β (1->4).

Claim 13, Francisella LPS comprises O antigen, core oligosaccharide and Lipid A component. See evidenced by the instant specification - see figure 5C, paragraph 25 and Okan et al.  Thus, the F. tularensis LVS comprises Francisella LPS which comprises O antigen, core oligosaccharide and Lipid A component and the O-antigen deficient F. tularensis comprises other antigenic polysaccharide components.

Claim 14, the Francisella lipid A component has a general formula of Y1 as evidenced by Figure 5A and paragraph 25 of the instant specification, wherein:
R20 is formula Y10 wherein M10 is Xk i.e. GalN
R10 is Y11 wherein R30 is OH
R11 is formula Y11 wherein R30 is OH
R12 is Y11 wherein R30 is Y12
R13 is H and
R21 is formula Y10, wherein M 10 is H; and
Z is the core trisaccharide (see figure 5A and 5B for lipid A structures for Francisella as evidenced by Okan et al at figure 2.

Claim 15, the antigenic combination of claim 1, wherein the protein antigen component from the Francisella bacterium comprises a protein antigen having 99.1 % identity to SEQ ID NO: 2 (see SEQ ID NO: 12  of Horwitz at paragraph 7).

ID   ATS40905 standard; protein; 209 AA.
XX
AC   ATS40905;
XX
DT   19-JAN-2012  (revised)
DT   16-APR-2009  (revised)
DT   24-DEC-2008  (first entry)
XX
DE   Francisella tularensis IglC protein SEQ ID:12.
XX
KW   IglC; antibacterial; francisella tularensis infection; vaccine;
KW   therapeutic; immune stimulation.
XX
OS   Francisella tularensis.
XX
CC PN   WO2008127296-A2.
XX
CC PD   23-OCT-2008.
XX
CC PF   22-OCT-2007; 2007WO-US022418.
XX
PR   25-OCT-2006; 2006US-0854612P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Horwitz MA,  Jia Q,  Clemens BL,  Clemens DL;
XX
DR   WPI; 2008-N23064/77.
DR   N-PSDB; ATS40904.
DR   PC:NCBI; gi282159600.
XX
CC PT   New immunoprotective composition comprising an attenuated vector 
CC PT   expressing an antigen useful for inducing an immunoprotective response 
CC PT   against Francisella tularensis and preventing tularemia in humans and 
CC PT   animals.
XX
CC PS   Claim 13; SEQ ID NO 12; 95pp; English.
XX
CC   The present invention relates to an immunoprotective composition 
CC   comprising an attenuated vector expressing an antigen useful for inducing
CC   an immunoprotective response against Francisella tularensis, the antigen 
CC   comprising an extracellular or immunogenic polypeptide of F. tularensis 
CC   or its immunogenic fragment linked to transcriptional promoter and 
CC   termination signals. The immunoprotective composition is useful for 
CC   inducing an immunoprotective response against F. tularensis. It is also 
CC   useful for preventing tularemia in humans and animals and producing a new
CC   vaccine against tularemia. In the immunoprotective composition, the F. 
CC   tularensis polypeptide or its fragment is selected from AcpA, Bfr, 
CC   proteinK, FabD, GroEL, IglC, KatG, Pld, SodB, Tul4 and any combination. 
CC   The present sequence represents the Francisella tularensis IglC protein.
CC   
CC   Revised record issued on 19-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.

SQ   Sequence 209 AA;

  Query Match             99.1%;  Score 1041;  DB 12;  Length 209;
  Best Local Similarity   100.0%;  
  Matches  209;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 60

Qy         63 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 120

Qy        123 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 180

Qy        183 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 211
              |||||||||||||||||||||||||||||
Db        181 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 209

Claim 19, the adjuvant comprises muramyl dipeptide such as N-acetyl-muramyl-L-threonyl-D-isoglutamine or monophosphoryl lipid A+ trehalose dimycolate+ cell wall skeleton in 2% squalene/Tween 80 emulsion (RIBI).
Claim 20, the adjuvant comprises aluminum hydroxide (interpreted as ALHYDROGEL) or aluminum phosphate (interpreted as ADJU-PHOS). See paragraph 75.
Claim 29, Horwitz disclose an immunogenic composition comprising the antigenic combination of claim 1 together with a suitable vehicle. See paragraph 75.
Claim 36, Horwitz et al disclose a system for immunizing an individual against an infection of a Francisella bacterium, the system comprising an antigenic combination of claim 1 i.e. two discrete vaccines to be administered to separately to  a subject (see paragraph 51) such as prime boost vaccine components (see paragraph 60) which comprise priming with the vector e.g. i.e. recombinant attenuated vector e.g. F. tularensis LVS (which comprises  said an antigenic polysaccharide component) or O-antigen .


Claim(s) 1, 4, 7, 9, 11, 12, 18, 19 and 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wren et al. WO 2014/114926 7/31/2014.
With regards to claim 1, Wren et al disclose an antigenic combination comprising an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral immune response in an individual, wherein the antigenic polysaccharide component is an O antigen (p. 2 lines 30-35);
 a protein antigen component from the Francisella bacterium capable of triggering a cellular immune response in the individual (see page 13 lines 7-17);
 and an adjuvant, wherein the antigenic polysaccharide, the protein antigen and the adjuvant (see page 3 lines 24-29, page 4 lines 1-17) are in a suitable amount to immunize an individual against the Francisella bacterium (see page 2 lines 30-35 disclosing a vaccine composition) wherein the Francisella bacterium is Francisella tularensis (see page 4 lines 31-34), wherein the O antigen is derived from lipopolysaccharide LPS of Francisella tularensis.
Claim 4, the O antigen is derived from lipopolysaccharide LPS (see example 5 page 23-24 wherein the LPS specific IgG are induced wherein a glycoconjugate having said O antigen is administered to animals and of Francisella and also page 2 lines 20-21 disclosing Francisella O antigen is from Francisella LPS).
Claim 7, the O antigen has the formula:

    PNG
    media_image4.png
    93
    438
    media_image4.png
    Greyscale


Wherein L1-L4 is independently selected from β (1->4), α (1->4), α (1->3) and β (1->2); and 
M1 is Xw wherein Xw is β-D-Qui4NFM;
M2 is Xq wherein Xq is α-D-GalNAcAN;
M3 is Xq wherein Xq is α-D-GalNAcAN;
M4 is Xs wherein Xs is β-D-Qui4NAc
N is 1. 
See Wren et al page 5 lines 10-13.

Claim 11:  the antigenic combination of claim 7, wherein the antigenic polysaccharide has a general formula of 
β-D-Qui4NFM (Xw), α-D-GalNAcAN (Xq), α-D-GalNAcA (Xq), and β-D-Qui4NAc (Xs). See Wren et al page 5 lines 10-13.

Claim 12: the antigenic combination of claim 7, wherein L1, L2, L3 and L4 are each independently selected from α (1->4), α (1->3), β (1->2) and β (1->4),
See Wren et al page 5 lines 10-13:


    PNG
    media_image5.png
    149
    957
    media_image5.png
    Greyscale



ACCESSION NUMBER:        2016:1877560  HCAPLUS Full-text
DOCUMENT NUMBER:         166:348890
TITLE:                   Glycoconjugate vaccines
INVENTOR(S):             Wren, Brendan; Cuccui, Jon; Moule, Madeleine
PATENT ASSIGNEE(S):      Londong School of Hygiene and Tropical Medicine, UK
SOURCE:                  U.S. Pat. Appl. Publ., No pp. given
                         CODEN: USXXCO

LANGUAGE:                English
FAMILY ACC. NUM. COUNT:  2
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     US 20150328301       A1   20151119    US 2015-14655210        20150624 
     US 9642902           B2   20170509
     WO 2014114926        A1   20140731    WO 2014-GB50159         20140121 
     US 20170196958       A1   20170713    US 2017-15465312        20170321 
     US 10039814          B2   20180807
PRIORITY APPLN. INFO.:                     GB 2013-1085         A  20130122 
                                           WO 2014-GB50159      W  20140121 
                                           US 2015-14655210     A1 20150624 
PATENT STATUS PATENT INFORMATION:
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     US 20150328301       A1   Alive           20201121
     US 9642902           B2   Alive           20201121
     WO 2014114926        A1   Dead            20201202
     US 20170196958       A1   Alive           20201121
     US 10039814          B2   Alive           20201121
ASSIGNMENT HISTORY FOR US PATENT AVAILABLE IN LSUS DISPLAY FORMAT
AB   The disclosure relates to a glycoconjugate vaccine conferring protection
     against Francisella tularensis infections and a method to manuf. a
     glycoconjugate antigen.
IT   137688-73-4DP, carrier protein conjugates
     RL: BPN (Biosynthetic preparation); PAC (Pharmacological activity); PRP
     (Properties); THU (Therapeutic use); BIOL (Biological study); PREP
     (Preparation); USES (Uses)
        (repeating unit of)
RN   137688-73-4  HCAPLUS     
CN   β-D-Glucopyranose, O-2-(acetylamino)-2-deoxy-α-D-
     galactopyranuronamidosyl-(1→4)-O-2-(acetylamino)-2-deoxy-α-D-
     galactopyranuronamidosyl-(1→3)-O-2-(acetylamino)-2,6-dideoxy-β-
     D-glucopyranosyl-(1→2)-4,6-dideoxy-4-(formylamino)-  (CA INDEX
     NAME)
  

    PNG
    media_image6.png
    544
    484
    media_image6.png
    Greyscale


Claim 18, the antigenic combination of claim 1, wherein the antigenic polysaccharide component from the Francisella bacterium is from F. francisella subs tularensis strain SchuS4. See page 17 lines 6-10.
Claim 19, the antigenic combination of claim 1, there the adjuvant is CpG, immunostimulatory proteins such as cytokines, muramyl dipeptides etc. See page 3 lines 24-30 to page 4 lines 1-2.
Claim 29, Wren et al disclose an immunogenic composition comprising the antigenic combination of claim 1,  wherein the immunogenic composition will necessarily comprise a suitable vehicle, the antigenic combination in an amount effective to induce an immunogenic response against Francisella bacterium in an individual.  See page 3-4 and page 5 lines 1-4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 4 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210  7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83

Claim 1, Oyston et al disclose an antigenic combination comprising an antigenic polysaccharide component(s) from a Francisella bacterium i.e. F. tularensis lipopolysaccharide or component thereof, capable of triggering a humoral immune response in an individual;
F. tularensis protein antigen component(s), capable of triggering a cellular immune response in the individual; and 
Adjuvant e.g. glucan particles (see page 4 lines 28-32 to page 5 lines 1-9) and other adjuvants (see page 10 lines 20-26);
The antigenic polysaccharide component, the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium.
See page 2 under summary of the invention, pages 3-4, page 5 lines 25-31, page 6-11, and page 11 lines 1-14, page 12 lines 5-10.
The antigenic polysaccharide comprises LPS or any element of LPS including but not limited to O antigen, O polysaccharide, core oligosaccharide or Lipid A. See page 4 lines 12-14. The antigenic polysaccharide component is from F. tularensis LVS or 
from F. tularensis subsp tularensis. See page 9.
The protein antigen component comprises Ig1C or derivative thereof. See page 5 lines 25-31 and page 6 lines 15-19, page 7 lines 1-3.
Oyston et al does not disclose:
Claim 2:    The antigenic combination of claim 1, wherein the antigenic polysaccharide component from the Francisella bacterium is in an amount from about 0.1 to 100 pg, the protein antigen component from the Francisella bacterium is in an amount from about 0.1 to 100 pg, and the adjuvant in an amount from about 0.001 to 200 pg.
Claim 3.    The antigenic combination of claim 1, wherein the antigenic polysaccharide component from the Francisella bacterium and the protein antigen component from the Francisella bacterium are at a ratio between 1:0.1 and 1:10 by mass.

 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
In the instant case, the general conditions of a combined LPS/Ig1C vaccine, for example, is disclosed in Oyston et al (figure 4A), thus it will not have been inventive before the filing date of the instant invention to have discovered other optimum or workable ranges  as claimed in claims 2-3 and 6 by routine experimentation.


Claims 1 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210  7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS in view of Horwitz et al. WO 2008/127296  10/23/08 and Uniprot Accession Number  Q5NEC5 2/1/05.

 Reference is made below to the foreign application GB 1800417.6 filed 1/11/2018 which has the earliest priority date.

Claim 1, Oyston et al disclose an antigenic combination comprising an antigenic polysaccharide component(s) from a Francisella bacterium i.e. F. tularensis lipopolysaccharide or component thereof, capable of triggering a humoral immune response in an individual;

Adjuvant e.g. glucan particles (see page 4 lines 28-32 to page 5 lines 1-9) and other adjuvants (see page 10 lines 20-26);
The antigenic polysaccharide component, the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium.
See page 2 under summary of the invention, pages 3-4, page 5 lines 25-31, page 6-11, page 11 lines 1-14, page 12 lines 5-10.

The antigenic polysaccharide comprises LPS or any element of LPS including but not limited to O antigen, O polysaccharide, core oligosaccharide or Lipid A. See page 4 lines 12-14. The antigenic polysaccharide component is from F. tularensis LVS or 
from F. tularensis subsp tularensis. See page 9.
The protein antigen component comprises Ig1C or derivative thereof. See page 5 lines 25-31 and page 6 lines 15-19, page 7 lines 1-3.
With regards to claim 15, Oyston et al does not disclose that the Ig1C has the amino acid sequence set forth in SEQ ID NO: 2 or has at least 30% identity to SEQ ID NO: 2.
Horwitz et al disclose the protein sequence for Ig1C from the Francisella bacterium comprises a protein antigen having 99.1 % identity to SEQ ID NO: 2 (see SEQ ID NO: 12 of Horwitz at paragraph 7).
ATS40905
ID   ATS40905 standard; protein; 209 AA.
XX
AC   ATS40905;
XX
DT   19-JAN-2012  (revised)
DT   16-APR-2009  (revised)
DT   24-DEC-2008  (first entry)
XX
DE   Francisella tularensis IglC protein SEQ ID:12.
XX
KW   IglC; antibacterial; francisella tularensis infection; vaccine;
KW   therapeutic; immune stimulation.

OS   Francisella tularensis.
XX
CC PN   WO2008127296-A2.
XX
CC PD   23-OCT-2008.
XX
CC PF   22-OCT-2007; 2007WO-US022418.
XX
PR   25-OCT-2006; 2006US-0854612P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Horwitz MA,  Jia Q,  Clemens BL,  Clemens DL;
XX
DR   WPI; 2008-N23064/77.
DR   N-PSDB; ATS40904.
DR   PC:NCBI; gi282159600.
XX
CC PT   New immunoprotective composition comprising an attenuated vector 
CC PT   expressing an antigen useful for inducing an immunoprotective response 
CC PT   against Francisella tularensis and preventing tularemia in humans and 
CC PT   animals.
XX
CC PS   Claim 13; SEQ ID NO 12; 95pp; English.
XX
CC   The present invention relates to an immunoprotective composition 
CC   comprising an attenuated vector expressing an antigen useful for inducing
CC   an immunoprotective response against Francisella tularensis, the antigen 
CC   comprising an extracellular or immunogenic polypeptide of F. tularensis 
CC   or its immunogenic fragment linked to transcriptional promoter and 
CC   termination signals. The immunoprotective composition is useful for 
CC   inducing an immunoprotective response against F. tularensis. It is also 
CC   useful for preventing tularemia in humans and animals and producing a new
CC   vaccine against tularemia. In the immunoprotective composition, the F. 
CC   tularensis polypeptide or its fragment is selected from AcpA, Bfr, 
CC   proteinK, FabD, GroEL, IglC, KatG, Pld, SodB, Tul4 and any combination. 
CC   The present sequence represents the Francisella tularensis IglC protein.
CC   
CC   Revised record issued on 19-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 209 AA;

  Query Match             99.1%;  Score 1041;  DB 12;  Length 209;
  Best Local Similarity   100.0%;  
  Matches  209;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 120

Qy        123 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 180

Qy        183 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 211
              |||||||||||||||||||||||||||||
Db        181 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 209

Uniprot Accession Number   Q5NEC5 discloses the amino acid sequence of Ig1C (FTT_1357c) protein antigen having the amino acid sequence of SEQ ID NO: 2. See attached sequence alignment.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included the Ig1C protein of Horwitz et al or Uniprot Accession Number   Q5NEC5 as the Ig1C protein of the protein component of the antigenic combination of Oyston et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Oyston et al disclose that combining F. tularensis LPS or component thereof with F. tularensis protein e.g. Ig1C or variant or fragment thereof and glucan particles as adjuvant provides the advantage of an immunogenic agent capable of being delivered to an animal such that the animal’s immune system can stimulate a humoral and/or cellular immune response, specifically against the F. tularensis bacterium. See page 4 of Oyston et al at page 4 lines 16-26.



Claim 21-26, 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB ,
Reference is made below to the foreign application GB 1800417.6 filed 1/11/2018 which has the earliest priority date.

Claim 21, Oyston et al disclose an antigenic combination comprising an antigenic polysaccharide component(s) from a Francisella bacterium i.e. F. tularensis lipopolysaccharide or component thereof, capable of triggering a humoral immune response in an individual;
F. tularensis protein antigen component(s), capable of triggering a cellular immune response in the individual; and 
glucan particles (see page 4 lines 28-32 to page 5 lines 1-9) and other adjuvants (see page 10 lines 20-26);
The antigenic polysaccharide component, the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium.
See page 2 under summary of the invention, pages 3-4, page 5 lines 25-31, page 6-11, page 11 lines 1-14, page 12 lines 5-10.
The antigenic polysaccharide comprises LPS or any element of LPS including but not limited to O antigen, O polysaccharide, core oligosaccharide or Lipid A. See page 4 lines 12-14.
The antigenic polysaccharide component is from F. tularensis LVS or 
from F. tularensis subsp tularensis. See page 9.

Claim 26: As evidenced by the specification Francisella LPS has an O-antigen component that comprises formula XI; wherein M1-M4 can each independently be:
Xw (β-D-Qui4NFm) for M1
Xq (α-D-GalNAcAN) for M2
Xq (α-D-GalNAcAN) for M3

In which L1-L4 can be β (1->4); α (1->4); α (1->3); β (1->2); and n is at least 1.
See figure 5C, paragraph 25 and paragraph 25 citing to Okan 2013:  showing the O-antigen structure from F. tularensis. In addition, Okan 2013 at page 3 under “structure of O-antigen”, disclose the F. tularensis O antigen has repeating units of the 4 sugars and that F. tularensis synthesizes an O-antigen. Therefore n is at least 2.
The antigenic polysaccharide i.e. the O-antigen has a general formula of 
(β-D-Qui4NFm) (Xw), (α-D-GalNAcAN) Xq, (α-D-GalNAcAN) Xq, and (β-D-Qui4NAc) Xs and , L1, L2, L3 and L4 are each independently selected from the group consisting of α (1->4); α (1->3); β (1->2) and β (1->4).
Francisella LPS comprises O antigen, O polysaccharide, core oligosaccharide and Lipid A. See Oyston at page 4 lines 12-14 and also by evidenced by the instant specification - see figure 5C, paragraph 25 and paragraph 25.
Oyston et al disclose that the protein antigen component comprises Ig1C or derivative thereof. See page 5 lines 25-31 and page 6 lines 15-19, page 7 lines 1-3.
Claim 28: Oyston et al  disclose adjuvants can be organic, alum, aluminum hydroxide, aluminum phosphate, imiquimod, QUILA Saponin, QS21 saponin, QUILA, immunostimulatory complexes, or poly IC, QUILA, aluminum hydroxide (corresponding to ALHYDROGEL) or aluminum phosphate (corresponding to aluminum phosphate) or combinations thereof. See page 10 lines 20-27.
Oyston et al does not disclose a nanoparticle comprising: one or more scaffold proteins; one or more membrane forming lipids; an antigenic Francisella polysaccharide component comprising, at least one antigenic polysaccharide from Francisella and/or a derivative thereof;
a Francisella protein antigen component comprising at least one protein antigen from Francisella and/or a derivative thereof, and
an adjuvant,
wherein the one or more membrane forming lipids are arranged in a discoidal membrane lipid bilayer stabilized by the one or more scaffold protein and the at least one 
Hoeprich et al disclose immunostimulatory nanoparticles formed by a nanolipoprotein (NLP) attaching or capable of attaching at least one immunological agent (e.g. an antigen and/or adjuvant) through binding of the agent with an anchor compound comprised in the NLP. Hoeprich et al disclose the nanoparticles allow incorporation of several immunological agents, including antigens and/or adjuvants of various diverse and chemical natures, which can be presented on the NLP, alone or in combination with the other to provide an immunological construct able to support and/or directly provide an enhanced immune response compared to immunological constructs of the art. See Hoeprich et al at column 1 lines 60-67 to column 2 lines 1-5.
Hoeprich et al disclose the immunogenic nanoparticle comprises:
A scaffold protein;
 A functionalized membrane forming lipid presenting an anchor compound substrate;
At least one antigen and at least one adjuvant attaching an anchor compound and
A membrane forming lipid.
Hoeprich et al disclose that in the immunogenic nanoparticle at least one of the antigen and adjuvant is attached to the functionalized membrane-forming lipid through binding of the anchor compound substrate with the anchor compound. 
See column 2 lines 6 -15 and columns 37-40 claims 1-37 and figures 1-3 and column 4 lines 18-35.
With regards to an immunogenic nanoparticle, it would have been prima facie obvious to a person of ordinary skill in the art  before the effective filing date of the invention to have used the immunogenic nanoparticle universal platform of Hoeprich et al (column 3 lines 66-67 to column 4 lines 1-4)  as a carrier for the Francisella polysaccharide component, Francisella protein antigen and adjuvant of Oyston et al in 
The motivation to do so is that Hoeprich et al disclose that the nanoparticles allow incorporation of several immunological agents, including antigens and/or adjuvants of various diverse and chemical natures, which can be presented on the NLP, alone or in combination with the other to provide an immunological construct able to support and/or directly provide an enhanced immune response compared to immunological constructs of the art.
With regards to claims 23-25, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
In the instant case, the general conditions of a combined LPS/Ig1C vaccine for example, is disclosed in Oyston et al (figure 4A) and nanoparticle antigen and adjuvant combination is disclosed by Hoeprich et al (see entirety of Hoeprich et al) thus it will not have been inventive before the filing date of the instant invention to have discovered other optimum or workable ranges as claimed in claims 23-25 by routine experimentation.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 in view of Hoeprich et al. US 8,889,623 11/18/2014 as applied to claim 21 above, further in view of Horwitz et al. WO 2008/127296  10/23/08 and Uniprot Accession Number   Q5NEC5 2/1/05.

Horwitz disclose that the amino acid sequence for Ig1C from the Francisella bacterium comprises a protein antigen having 99.1 % identity to SEQ ID NO: 2 (see SEQ ID NO: 12 of Horwitz at paragraph 7).
ATS40905
ID   ATS40905 standard; protein; 209 AA.
XX
AC   ATS40905;
XX
DT   19-JAN-2012  (revised)
DT   16-APR-2009  (revised)
DT   24-DEC-2008  (first entry)
XX
DE   Francisella tularensis IglC protein SEQ ID:12.
XX
KW   IglC; antibacterial; francisella tularensis infection; vaccine;
KW   therapeutic; immune stimulation.
XX
OS   Francisella tularensis.
XX
CC PN   WO2008127296-A2.
XX
CC PD   23-OCT-2008.
XX
CC PF   22-OCT-2007; 2007WO-US022418.
XX
PR   25-OCT-2006; 2006US-0854612P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Horwitz MA,  Jia Q,  Clemens BL,  Clemens DL;
XX
DR   WPI; 2008-N23064/77.
DR   N-PSDB; ATS40904.
DR   PC:NCBI; gi282159600.
XX
CC PT   New immunoprotective composition comprising an attenuated vector 
CC PT   expressing an antigen useful for inducing an immunoprotective response 
CC PT   against Francisella tularensis and preventing tularemia in humans and 
CC PT   animals.
XX
CC PS   Claim 13; SEQ ID NO 12; 95pp; English.
XX
CC   The present invention relates to an immunoprotective composition 
CC   comprising an attenuated vector expressing an antigen useful for inducing
CC   an immunoprotective response against Francisella tularensis, the antigen 
CC   comprising an extracellular or immunogenic polypeptide of F. tularensis 

CC   termination signals. The immunoprotective composition is useful for 
CC   inducing an immunoprotective response against F. tularensis. It is also 
CC   useful for preventing tularemia in humans and animals and producing a new
CC   vaccine against tularemia. In the immunoprotective composition, the F. 
CC   tularensis polypeptide or its fragment is selected from AcpA, Bfr, 
CC   proteinK, FabD, GroEL, IglC, KatG, Pld, SodB, Tul4 and any combination. 
CC   The present sequence represents the Francisella tularensis IglC protein.
CC   
CC   Revised record issued on 19-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 209 AA;

  Query Match             99.1%;  Score 1041;  DB 12;  Length 209;
  Best Local Similarity   100.0%;  
  Matches  209;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 60

Qy         63 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 120

Qy        123 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 180

Qy        183 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 211
              |||||||||||||||||||||||||||||
Db        181 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 209

Uniprot Accession Number   Q5NEC5 discloses the amino acid sequence of Ig1C (FTT_1357c) protein antigen having the amino acid sequence of SEQ ID NO: 2. See attached sequence alignment.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included the Ig1C protein of Horwitz et al or Uniprot Accession Number   Q5NEC5 as the Ig1C protein of the protein component of the antigenic combination of Oyston et al and Hoeprich et al as combined, thus resulting in the instant invention with a reasonable expectation of success. The .


Claim 1, 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 in view of Hoeprich et al. US 8,889,623 11/18/2014 cited in IDS.
Reference is made below to the foreign application GB 1800417.6 filed 1/11/2018 which has the earliest priority date.

Claim 1, Oyston et al disclose an antigenic combination comprising an antigenic polysaccharide component(s) from a Francisella bacterium i.e. F. tularensis lipopolysaccharide or component thereof, capable of triggering a humoral immune response in an individual;
F. tularensis protein antigen component(s), capable of triggering a cellular immune response in the individual; and 
glucan particles (see page 4 lines 28-32 to page 5 lines 1-9) and other adjuvants (see page 10 lines 20-26);
The antigenic polysaccharide component, the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium.
See page 2 under summary of the invention, pages 3-4, page 5 lines 25-31, page 6-11, page 11 lines 1-14, page 12 lines 5-10.
The antigenic polysaccharide comprises LPS or any element of LPS including but not limited to O antigen, O polysaccharide, core oligosaccharide or Lipid A. See page 4 lines 12-14.
The antigenic polysaccharide component is from F. tularensis LVS or 

Francisella LPS comprises O antigen, O polysaccharide, core oligosaccharide and Lipid A. See Oyston at page 4 lines 12-14 and also by evidenced by the instant specification - see figure 5C, paragraph 25 and paragraph 25.
Oyston et al disclose that the protein antigen component comprises Ig1C or derivative thereof. See page 5 lines 25-31 and page 6 lines 15-19, page 7 lines 1-3.
Oyston et al  disclose adjuvants can be organic, alum, aluminum hydroxide, aluminum phosphate, imiquimod, QUILA Saponin, QS21 saponin, QUILA, immunostimulatory complexes, or poly IC, QUILA, aluminum hydroxide (corresponding to ALHYDROGEL) or aluminum phosphate (corresponding to aluminum phosphate) or combinations thereof. See page 10 lines 20-27.
Claim 29, Oyston et al disclose an immunogenic composition comprising the antigenic combination and a suitable vehicle, the combination in an amount effective to induce an immunogenic response against the Francisella bacterium. See portions of Oyston cited above in addition to page 10 lines 15-18.

Oyston et al does not disclose that the components of the antigenic combination are presented on a single same carrier, wherein the carrier is a nanoparticle.
Hoeprich et al disclose nanoparticles i.e. nanolipoprotein particle (BLP) that can incorporate several immunological agents including antigens and adjuvants of various diverse chemical natures which can be presented on the NLP, alone or in combination with the other to provide an immunological construct and/or directly provide an enhanced immune response compared to immunological constructs of the art. See paragraph 1 lines 60-67 to column 2 lines 1-5. Hoeprich et al disclose the NLPS can be used to attach multiple immunological agents on the lipid bilayer surface. See column 21 lines 50-52. Hoeprich et al disclose the immunogen and adjuvant are co-localized on the NLP. See column 23 lines 15-18.
It would have been prima facie obvious to a person of ordinary skill in the art  before the effective filing date of the invention to have used the immunogenic 
The motivation to do so is that Hoeprich et al disclose that the nanoparticles allow incorporation of several immunological agents, including antigens and/or adjuvants of various diverse and chemical natures, which can be presented on the NLP, alone or in combination with the other to provide an immunological construct able to support and/or directly provide an enhanced immune response compared to immunological constructs of the art. Hoeprich et al disclose the NLPS can be used to attach multiple immunological agents on the lipid bilayer surface and that immunogen and adjuvant are co-localized on the NLP. See column 23 lines 15-18.


Claim 1 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS in view of Bacon et al. US 2009/0068254 3/12/2009.
Reference is made below to the foreign application GB 1800417.6 filed 1/11/2018 which has the earliest priority date.

Claim 1, Oyston et al disclose an antigenic combination comprising an antigenic polysaccharide component(s) from a Francisella bacterium i.e. F. tularensis lipopolysaccharide or component thereof, capable of triggering a humoral immune response in an individual;
F. tularensis protein antigen component(s), capable of triggering a cellular immune response in the individual; and 

The antigenic polysaccharide component, the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium.
See page 2 under summary of the invention, pages 3-4, page 5 lines 25-31, page 6-11, page 11 lines 1-14, page 12 lines 5-10.
The antigenic polysaccharide comprises LPS or any element of LPS including but not limited to O antigen, O polysaccharide, core oligosaccharide or Lipid A. See page 4 lines 12-14.
The antigenic polysaccharide component is from F. tularensis LVS or 
from F. tularensis subsp tularensis. See page 9.
Francisella LPS comprises O antigen, O polysaccharide, core oligosaccharide and Lipid A. See Oyston at page 4 lines 12-14 and also by evidenced by the instant specification - see figure 5C, paragraph 25 and paragraph 25.
Oyston et al disclose that the protein antigen component comprises Ig1C or derivative thereof. See page 5 lines 25-31 and page 6 lines 15-19, page 7 lines 1-3.
Oyston et al  disclose adjuvants can be organic, alum, aluminum hydroxide, aluminum phosphate, imiquimod, QUILA Saponin, QS21 saponin, QUILA, immunostimulatory complexes, or poly IC, QUILA, aluminum hydroxide (corresponding to ALHYDROGEL) or aluminum phosphate (corresponding to aluminum phosphate) or combinations thereof. See page 10 lines 20-27.
Claim 29, Oyston et al disclose an immunogenic composition comprising the antigenic combination and a suitable vehicle, the combination in an amount effective to induce an immunogenic response against the Francisella bacterium. See portions of Oyston cited above in addition to page 10 lines 15-18.



Bacon et al disclose liposomal composition (paragraph 18) comprising two or more polysaccharide antigens and a protein antigen, wherein each polysaccharide antigen is co-entrapped within liposomes with the protein. See paragraph 8-9
Bacon et al disclose that the antigens can be separately entrapped in liposomes and that this allows optimum flexibility in terms of generating a variety of different vaccines from common starting materials. See paragraph 10.
Bacon et al disclose that liposomes give an enhanced immune response.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have included the components of the antigenic combination of Oyston et al in single same or separate same liposomes as taught by Bacon et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Bacon et al disclose that different antigens can be co-entrapped in liposomes or separately entrapped in liposomes to allow for optimum flexibility in terms of generating a variety of different vaccines from common starting materials and that liposome serve to enhance the immune response to antigen.


Claims 1, 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wren et al. WO 2014/114926 7/31/2014.
With regards to claim 1, Wren et al disclose an antigenic combination comprising an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral immune response in an individual, wherein the antigenic polysaccharide component is an O antigen (p. 2 lines 30-35);
 a protein antigen component from the Francisella bacterium capable of triggering a cellular immune response in the individual (see page 13 lines 7-17);

Wren et al disclose that the O antigen is derived from lipopolysaccharide LPS (see example 5 page 23-24 wherein the LPS specific IgG are induced wherein a glycoconjugate having said O antigen is administered to animals and of Francisella and also page 2 lines 20-21 disclosing Francisella O antigen is from Francisella LPS).
Wren et al disclose the adjuvant is CpG, immunostimulatory proteins such as cytokines, muramyl dipeptides etc. See page 3 lines 24-30 to page 4 lines 1-2.
Wren et al does not disclose:
Claim 2:    The antigenic combination of claim 1, wherein the antigenic polysaccharide component from the Francisella bacterium is in an amount from about 0.1 to 100 pg, the protein antigen component from the Francisella bacterium is in an amount from about 0.1 to 100 pg, and the adjuvant in an amount from about 0.001 to 200 pg.
Claim 3.    The antigenic combination of claim 1, wherein the antigenic polysaccharide component from the Francisella bacterium and the protein antigen component from the Francisella bacterium are at a ratio between 1:0.1 and 1:10 by mass.
Claim 6. The antigenic combination of claim 4, wherein the antigenic polysaccharide component from the Francisella bacterium and the protein antigen component from the Francisella bacterium are at a ratio of 1:4 by mass.
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
.


Claims 1, 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wren et al. WO 2014/114926 7/31/2014 in view of Bacon et al. US 2009/0068254 3/12/2009.
With regards to claim 1, Wren et al disclose an antigenic combination comprising an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral immune response in an individual, wherein the antigenic polysaccharide component is an O antigen (p. 2 lines 30-35);
 a protein antigen component from the Francisella bacterium capable of triggering a cellular immune response in the individual (see page 13 lines 7-17);
 and an adjuvant, wherein the antigenic polysaccharide, the protein antigen and the adjuvant (see page 3 lines 24-29, page 4 lines 1-17) are in a suitable amount to immunize an individual against the Francisella bacterium (see page 2 lines 30-35 disclosing a vaccine composition) wherein the Francisella bacterium is Francisella tularensis (see page 4 lines 31-34), wherein the O antigen is derived from lipopolysaccharide LPS of Francisella tularensis.
Claim 29, Wren et al disclose an immunogenic composition comprising the antigenic combination of claim 1,  wherein the immunogenic composition will necessarily comprise a suitable vehicle, the antigenic combination in an amount effective to induce an immunogenic response against Francisella bacterium in an individual.  See page 3-4 and page 5 lines 1-4.
Wren et al does not disclose that the components of the antigenic combination are presented on a single same carrier, wherein the carrier is a liposome.

Bacon et al disclose that liposomes give an enhanced immune response.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have included the components of the antigenic combination of Oyston et al in single same liposomes as taught by Bacon et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Bacon et al disclose that different antigens can be co-entrapped in liposomes in liposomes and that liposome serve to enhance the immune response to antigen.

Claims 1, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wren et al. WO 2014/114926 7/31/2014 in view of Horwitz et al. WO 2008/127296  10/23/08 and Uniprot Accession Number   Q5NEC5 2/1/05.
With regards to claim 1, Wren et al disclose an antigenic combination comprising an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral immune response in an individual, wherein the antigenic polysaccharide component is an O antigen (p. 2 lines 30-35);
 a protein antigen component from the Francisella bacterium capable of triggering a cellular immune response in the individual (see page 13 lines 7-17);
 and an adjuvant, wherein the antigenic polysaccharide, the protein antigen and the adjuvant (see page 3 lines 24-29, page 4 lines 1-17) are in a suitable amount to immunize an individual against the Francisella bacterium (see page 2 lines 30-35 disclosing a vaccine composition) wherein the Francisella bacterium is Francisella tularensis (see page 4 lines 31-34), wherein the O antigen is derived from lipopolysaccharide LPS of Francisella tularensis.

Wren et al disclose the adjuvant is CpG, immunostimulatory proteins such as cytokines, muramyl dipeptides etc. See page 3 lines 24-30 to page 4 lines 1-2.
Wren et al does not disclose:
The protein antigen component compries one or more protein antigens having SEQ ID NO: 2 or has at least 30% identity to SEQ ID NO: 2 and does not disclose the protein antigen component comprises Ig1C or a derivative thereof.
Horwitz disclose an antigenic combination comprising
an antigenic polysaccharide component from a Francisella bacterium capable of triggering a humoral response in an individual i.e. recombinant attenuated vector e.g. F. tularensis LVS (which comprises said an antigenic polysaccharide component) or O-antigen deficient F. tularensis (which comprises said an antigenic polysaccharide component) (see paragraph 8)
a protein component from the Francisella bacterium capable of triggering a cellular immune response in the individual (see paragraph 7, 8, 36)
and an adjuvant (see paragraph 75),
the antigenic polysaccharide component from Francisella bacterium (i.e. in the F. tularensis LVS or in the O-antigen deficient F. tularensis), the protein antigen component and the adjuvant in a suitable amount to immunize an individual against the Francisella bacterium – see paragraph 7-9, 36, 48, 49.


Horwitz disclose  that  protein component is Ig1C and the amino acid sequence for Ig1C from the Francisella bacterium comprises a protein antigen having 99.1 % identity to SEQ ID NO: 2 (see SEQ ID NO: 12  of Horwitz at paragraph 7).
ATS40905

XX
AC   ATS40905;
XX
DT   19-JAN-2012  (revised)
DT   16-APR-2009  (revised)
DT   24-DEC-2008  (first entry)
XX
DE   Francisella tularensis IglC protein SEQ ID:12.
XX
KW   IglC; antibacterial; francisella tularensis infection; vaccine;
KW   therapeutic; immune stimulation.
XX
OS   Francisella tularensis.
XX
CC PN   WO2008127296-A2.
XX
CC PD   23-OCT-2008.
XX
CC PF   22-OCT-2007; 2007WO-US022418.
XX
PR   25-OCT-2006; 2006US-0854612P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Horwitz MA,  Jia Q,  Clemens BL,  Clemens DL;
XX
DR   WPI; 2008-N23064/77.
DR   N-PSDB; ATS40904.
DR   PC:NCBI; gi282159600.
XX
CC PT   New immunoprotective composition comprising an attenuated vector 
CC PT   expressing an antigen useful for inducing an immunoprotective response 
CC PT   against Francisella tularensis and preventing tularemia in humans and 
CC PT   animals.
XX
CC PS   Claim 13; SEQ ID NO 12; 95pp; English.
XX
CC   The present invention relates to an immunoprotective composition 
CC   comprising an attenuated vector expressing an antigen useful for inducing
CC   an immunoprotective response against Francisella tularensis, the antigen 
CC   comprising an extracellular or immunogenic polypeptide of F. tularensis 
CC   or its immunogenic fragment linked to transcriptional promoter and 
CC   termination signals. The immunoprotective composition is useful for 
CC   inducing an immunoprotective response against F. tularensis. It is also 
CC   useful for preventing tularemia in humans and animals and producing a new
CC   vaccine against tularemia. In the immunoprotective composition, the F. 
CC   tularensis polypeptide or its fragment is selected from AcpA, Bfr, 
CC   proteinK, FabD, GroEL, IglC, KatG, Pld, SodB, Tul4 and any combination. 
CC   The present sequence represents the Francisella tularensis IglC protein.
CC   
CC   Revised record issued on 19-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX


  Query Match             99.1%;  Score 1041;  DB 12;  Length 209;
  Best Local Similarity   100.0%;  
  Matches  209;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSEMITRQQVTSGETIHVRTDPTACIGSHPNCRLFIDSLTIAGEKLDKNIVAIDGGEDVT 60

Qy         63 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KADSATAAASVIRLSITPGSINPTISITLGVLIKSNVRTKIEEKVSSILQASATDMKIKL 120

Qy        123 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GNSNKKQEYKTDEAWGIMIDLSNLELYPISAKAFSISIEPTELMGVSKDGMRYHIISIDG 180

Qy        183 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 211
              |||||||||||||||||||||||||||||
Db        181 LTTSQGSLPVCCAASTDKGVAKIGYIAAA 209

Uniprot Accession Number   Q5NEC5 discloses the amino acid sequence of Ig1C (FTT_1357c) protein antigen having the amino acid sequence of SEQ ID NO: 2. See attached sequence alignment.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included the Ig1C protein of Horwitz et al or Uniprot Accession Number   Q5NEC5 as the protein component of the antigenic combination of Wren et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Wren et al disclose the combination of Francisella O-antigen cross-linked to protein of Francisella which acts as a carrier for the O antigen and Horwitz et al disclose that Ig1C can be used as a protein antigen component in a vaccine for Francisella.
With regards to claim 20, using aluminum hydroxide (interpreted as ALHYDROGEL) or aluminum phosphate (interpreted as ADJU-PHOS) as the adjuvant in the antigenic combination of Wren et al would have been prima facie obvious before 


Status of the Claims
Claims 5, 10, 33-35 and 38-48 are withdrawn. Claims 1-4, 6-9, 11-32 and 36-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645